Exhibit 10.3

 

REVOLVING CREDIT NOTE

(REVOLVING B LOANS)

$14,400,000.00 

 August 20, 2015

    

 

FOR VALUE RECEIVED, OMEGA PROTEIN CORPORATION, a Nevada corporation, OMEGA
PROTEIN, INC., a Virginia corporation, each having its principal place of
business at 2105 Citywest Blvd., Suite 500, Houston, Texas 77042, and BIORIGINAL
FOOD & SCIENCE CORP., a corporation amalgamated under the laws of Saskatchewan,
having its principal place of business at 102 Melville Street, Saskatoon,
Saskatchewan (collectively, the “Borrowers”), jointly and severally promise to
pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (the “Lender”) the principal sum of FOURTEEN MILLION FOUR HUNDRED
THOUSAND AND 00/100 DOLLARS ($14,400,000.00) or, if less, the unpaid principal
amount of all Revolving B Loans made by the Lender from time to time pursuant to
that Second Amended and Restated Loan Agreement, dated as of August 20, 2015 (as
further amended, restated, supplemented or otherwise modified from time to time,
the “Loan Agreement”), by and among the Borrowers, the Lenders who are or may
become a party thereto, as Lenders, and Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Lender and Swingline Lender, together with
interest on the unpaid principal balance as set forth below. All sums hereunder
are payable to the Administrative Agent on behalf of the Lender at the
Administrative Agent’s principal office in Houston, Harris County, Texas.

 

1.     Definitions. Unless the context hereof otherwise requires or provides,
the terms used herein have the same meanings as defined in the Loan Agreement.

 

2.     Interest Rate. The unpaid principal balance from time to time outstanding
from the date hereof until maturity (whether by acceleration or otherwise) shall
bear interest as provided in the Loan Agreement.

 

3.     Payment of Interest and Principal. The principal of and interest on this
Revolving Credit Note shall be due and payable as provided in the Loan
Agreement. Subject to the terms of the Loan Agreement, the principal and
interest due hereunder shall be evidenced by the Administrative Agent’s and the
Lender’s records which, absent manifest error, shall be conclusive evidence of
the computation of principal and interest balances owed by the Borrowers to the
Lender.

 

4.     Default. Upon the occurrence of an Event of Default set forth in the Loan
Agreement, the Administrative Agent and the Lenders shall have the rights and
remedies provided in the Loan Agreement.

 

5.     Waiver. Each surety, endorser, guarantor and any other party now or
hereafter liable for the payment of this Revolving Credit Note in whole or in
part (“Surety”) and the Borrowers hereby severally (a) waive grace, demand,
presentment for payment, notice of nonpayment, protest, notice of protest,
non-payment or dishonor, notice of intent to accelerate, notice of acceleration
and all other notices, filing of suit and diligence in collecting this Revolving
Credit Note or enforcing any other security with respect to same, (b) agree to
any substitution, surrender, subordination, waiver, modification, change,
exchange or release of any security or the release of the liability of any
parties primarily or secondarily liable hereon, (c) agree that the
Administrative Agent or any Lender is not required first to institute suit or
exhaust their remedies hereon against any Borrower, any Surety or others liable
or to become liable hereon or to enforce their rights against them or any
security with respect to same or to join any of them in any suit against any
others of them, and (d) consent to any extension or postponement of time of
payment of this Revolving Credit Note and to any other indulgence with respect
hereto without notice thereof to any of them. No failure or delay on the part of
the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder shall operate as a waiver thereof.

 

 
 

--------------------------------------------------------------------------------

 

  

6.     Attorneys’ Fees. If this Revolving Credit Note is not paid at maturity,
regardless of how such maturity may be brought about, or is collected or
attempted to be collected through the initiation or prosecution of any suit or
through any probate, bankruptcy or any other judicial proceedings, or through
any arbitration proceeding, or is placed in the hands of an attorney for
collection, the Borrowers shall pay, in addition to all other amounts owing
hereunder, all actual expenses of collection, all court costs and reasonable
attorney’s fees incurred by the holder hereof.

 

7.     Limitation on Agreements. All agreements among the Borrowers and the
Lender, whether now existing or hereafter arising, are hereby limited so that in
no event shall the amount paid, or agreed to be paid to or charged or demanded
by the Lender for the use, forbearance, or detention of money or for the payment
or performance of any covenant or obligation contained herein or in any other
document evidencing, securing or pertaining to this Revolving Credit Note,
exceed the Maximum Rate. If any circumstance otherwise would cause the amount
paid, charged or demanded to exceed the Maximum Rate, the amount paid or agreed
to be paid to or charged or demanded by the Lender shall be reduced to the
Maximum Rate, and if the Lender ever receives interest which otherwise would
exceed the Maximum Rate, such amount which would be excessive interest shall be
applied to the reduction of the principal of this Revolving Credit Note and not
to the payment of interest, or if such excessive interest otherwise would exceed
the unpaid balance of principal of this Revolving Credit Note, such excess shall
be applied first to other indebtedness of the Borrowers to the Lender, and the
balance, if any, shall be refunded to the Borrowers. In determining whether the
interest paid, agreed to be paid, charged or demanded hereunder exceeds the
highest amount permitted by Applicable Law, all sums paid or agreed to be paid
to or charged or demanded by the Lender for the use, forbearance or detention of
the indebtedness of the Borrowers to the Lender shall, to the extent permitted
by Applicable Law, (i) be amortized, prorated, allocated and spread throughout
the full term of such indebtedness until payment in full so that the actual rate
of interest on account of such indebtedness is uniform throughout such term,
(ii) be characterized as a fee, expense or other charge other than interest, and
(iii) exclude any voluntary prepayments and the effects thereof. This Section
shall be subject to the terms and provisions of Section 11.04 of the Loan
Agreement. 

 

 
2

--------------------------------------------------------------------------------

 

 

8.     Governing Law and Venue.

 

(a)     THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS (BUT NOT THE RULES GOVERNING CONFLICTS OF LAWS) OF THE
STATE OF TEXAS. Chapter 346 of the Texas Finance Code does not apply to this
Revolving Credit Note. The Borrowers irrevocably submit to the jurisdiction of
any Texas state court or any United States court located in the State of Texas
(or any court having jurisdiction over appeals from any such court) in any
proceeding between or among them arising out of or in any way relating to this
Revolving Credit Note or the Loan Documents whether arising in contract, tort or
otherwise. Any suit, action or proceeding may be brought in the courts of the
State of Texas, County of Harris, or in the United States District Court for the
Southern District of Texas, Houston Division. The Borrowers irrevocably consent
to the service of process in any suit, action or proceeding in said court by the
mailing thereof, by registered or certified mail, postage prepaid, to its
address for notices set forth in the Loan Agreement. Service shall be deemed
effective five (5) days after such mailing. If requested to do so by any party,
the Borrowers agree to waive service of process and to execute any and all
documents necessary to implement such waiver in accordance with the Texas Rules
of Civil Procedure. The Borrowers irrevocably waive any objections which they
may now or hereafter have (including any based on the grounds of forum non
conveniens) to the laying of venue of any suit, action or proceeding arising out
of or relating to this Revolving Credit Note or the Loan Documents brought in
the courts located in Harris County, Texas. Nothing herein impairs the right to
bring proceedings in the courts of any other jurisdiction or to effect service
of process in any other manner permitted.

 

(b)     The Borrowers recognize that courts outside of Harris County, Texas, may
also have jurisdiction over suits, actions or proceedings arising out of this
Revolving Credit Note and the Loan Documents. In the event any party shall
institute a proceeding involving this Revolving Credit Note or the Loan
Documents in a jurisdiction outside Harris County, Texas, the party instituting
such litigation shall indemnify the other parties for any losses and expenses
that may result from the breach of the foregoing covenant to institute such
proceeding only in a state or federal court in Harris County, Texas, including
without limitation any additional expenses incurred as the result of litigating
in another jurisdiction; such as the expenses and reasonable fees of local
counsel and travel and lodging expenses of the indemnified parties, its
witnesses, experts and support personnel.

 

9.     Business Day. Subject to the Loan Agreement, if any action is required or
permitted to be taken hereunder on a day which is not a Business Day, such
action shall be taken on the next succeeding day which is a Business Day, and,
to the extent applicable, interest on the unpaid principal balance shall
continue to accrue at the applicable rate.

 

10.     Agreement. This Revolving Credit Note is a Note referred to in the Loan
Agreement, and is entitled to the benefits thereof and the security as provided
for therein. Reference is made to the Loan Agreement and the Loan Documents for
a statement of the rights and obligations of the Borrowers, a description of the
nature and extent of the security and the rights of the parties with respect to
such security, and a statement of the terms and conditions under which the due
date of this Revolving Credit Note may be accelerated.

 

 
3

--------------------------------------------------------------------------------

 

  

11.     Relationship of Parties. The Borrowers and the Lender agree that the
relationship among them shall be solely that of debtor and creditor. Nothing
contained in this Revolving Credit Note or in any other Loan Document shall be
deemed to create a partnership, tenancy-in-common, joint tenancy, joint venture
or co-ownership by or among the Borrowers and the Lender. The Lender shall not
be in any way responsible or liable for debts, losses, obligations or duties of
the Borrowers with respect to the collateral described in the Loan Documents or
otherwise. The Borrowers, at all times consistent with the terms and provisions
of this Revolving Credit Note and the Loan Documents, shall be free to determine
and follow its own policies and practices in the conduct of their business.

 

12.     Arbitration.

 

(a)     Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise in any way arising out of
or relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.

 

(b)     Governing Rules. Any arbitration proceeding will (i) proceed in a
location in Texas selected by the American Arbitration Association (“AAA”); (ii)
be governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA's commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA's optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

 

(c)     No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

 

 
4

--------------------------------------------------------------------------------

 

  

(d)     Arbitrator Qualifications and Powers. Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three (3) arbitrators; provided however, that all three (3) arbitrators must
actively participate in all hearings and deliberations. The arbitrator will be a
neutral attorney licensed in the State of Texas with a minimum of ten (10) years
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of Texas and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Texas Rules of Civil Procedure or other Applicable Law.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction. The institution and maintenance of an action for judicial
relief or pursuit of a provisional or ancillary remedy shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the
controversy or claim to arbitration if any other party contests such action for
judicial relief.

 

(e)     Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than twenty (20) days before the hearing date. Any requests for an extension of
the discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.

 

(f)     Class Proceeding and Consolidations. No party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.

 

(g)     Payment of Arbitration Costs and Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.

 

(h)     Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within one hundred eighty (180) days of the filing of the
dispute with the AAA. No arbitrator or other party to an arbitration proceeding
may disclose the existence, content or results thereof, except for disclosures
of information by a party required in the ordinary course of its business or by
Applicable Law or regulation. If more than one agreement for arbitration by or
between the parties potentially applies to a dispute, the arbitration provision
most directly related to the Loan Documents or the subject matter of the dispute
shall control. This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.

 

 
5

--------------------------------------------------------------------------------

 

  

13.     WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE BORROWERS HEREBY IRREVOCABLY AND EXPRESSLY WAIVE ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT,
TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS REVOLVING CREDIT NOTE OR
ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR THE LENDER IN THE
NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT HEREOF OR THEREOF.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 
6

--------------------------------------------------------------------------------

 

   

IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note
under seal as of the day and year first above written.

 

 

OMEGA PROTEIN CORPORATION,

 

  a Nevada corporation  

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew Johannesen 

 

 

 

Andrew Johannesen

 

 

 

Executive Vice President and Chief Financial Officer

 

                  OMEGA PROTEIN, INC.,     a Virginia corporation              
      By: /s/ Andrew Johannesen            Andrew Johannesen       Vice
President                     BIORIGINAL FOOD & SCIENCE CORP.,     a corporation
amalgamated under the laws of Saskatchewan                     By: /s/ John
Held         John Held       Authorized Signatory  


 

 

 